Title: From George Washington to General William Howe, 10 June 1777
From: Washington, George
To: Howe, William



Sir.
Middle Brook June 10th 1777.

Your several Letters of the 21st of April—22d of May & 5 Instt have been received.
Having stated my sentiments in an explicit manner in my Letter of the 9th of April, upon the Subject of your demand and the disagreement between us, I thought it unnecessary to trouble you with a repetition of them. From the complexion of yours of the 21st of April, we appeared to differ so widely, that I could entertain no hopes, of a compromise being effected, or that an Answer would produce any good end.
But as you have called upon me again for my final determination upon the matter I shall freely give it, after making some observations upon what you have said, with intention, to obviate the Objections, on my part, to a compliance with your demand thro’ Lt Colo. Walcot.
You admit the principle upon which my Objection to account for the whole number of prisoners sent out by you is founded, but deny the application, by delicately insinuating in the first instance, that the ill treatment complained of, was “an expedient to cherish popular delusion”; And by asserting in the second, that supposing their sufferings to have been real, they were to be ascribed to Other causes than those assigned by me.
I shall not undertake to determine on whom the charge of endeavouring to excite popular delusion falls with most propriety, but I cannot forbear intimating, that however successful, ingenuous miscolourings may be in some instances, to perplex the Understanding in

matters of Speculation, Yet, it is difficult to persuade Mankind to doubt the Evidence of their Senses, & the reality of those facts for which they can appeal to them. Unless this can be done, permit me to assure you, it will always be beleived, Whatever may be suggested to the contrary, that Men could not be in a more deplorable situation, than those unhappy Sufferers were, who are the Subject of our difference. Did I imagine that you, Sir, had any serious scruples on the occasion, I might produce in support of what I have alleged the strongest proofs, that Human testimony can afford.
To prove that the prisoners did not suffer from any ill treatment or neglect of Yours, you say, “they were confined in the most airy buildings and on board the largest Transports in the Fleet—That they were supplied with the same provisions both in quantity & quality as were allowed to your Troops not on service—That the sick, such of them, as required peculiar care, were received into the British Hospitals & the rest attended by their Own Surgeons, who were supplied with Medicines without restriction, till it was discovered that they disposed of large quantities by private Sale.”
That Airy buildings were chosen to confine our Men in, is a Fact, I shall not dispute. But whether this was an advantage or not in the Winter Season, I leave you to decide. I am inclined to think it was not; especially, as there was a General complaint, that they were destitute of fire the greater part of the time, and were only prevented from feeling the inclemency of the Weather, in its extremest rigor, by their crouded situation. This I must beleive was not very conducive to their health, and if we may judge by comparison, we must conclude, they endured similar inconveniences on board the Transports.
As to the supplies of provision, I know not what they were. My ideas of the matter were drawn from their united testimony, confirmed by their appearance; which represented the allowance as insufficient in quantity—bad in quality & irregularly served. You yourself mention some “accidental instances of Omission.” I apprehend they were much more frequent, than you were apprized of. It may not be improper to observe, that there is a material difference between persons confined and deprived of every means of subsistance in aid of their allowance, and those who are at large & have other resources, as is the case with your Troops not on service, who have the benefit of their pay and what they can occasionally gain by their labor. You might also find from inquiry, that we made no distinction in our supplies between your Soldiers, prisoners with us, and our own in the field. They were not stinted to a scanty pittance, but had full as much, as they could use, and of the best kind.
In respect to the attention paid to the sick, I am sorry, their accomodation was injured in any degree by the misconduct of the Surgeons.

I heartily join with you in reprobating their proceeding, and shall esteem it a favor, if you will point out the persons, & furnish me with such proofs of their guilt, as you may be possessed of.
The more effectually to exonerate yourself from the consequences imputed to the neglect or ill treatment of the prisoners, you assert, they had every comfort & assistance from you, that your situation would admit; And that they wanted Nothing but Money and Cloathing, which ought to have been furnished by me.
Had we left your prisoners with us to depend intirely upon the supplies they drew immediately from you—their condition would have been little better than that of Ours, in your hands. Your Officers and soldiers can both inform you, that they experienced every mark of public & private generosity that could be shewn them. Frequent Instances might be adduced, that on notice of your Men being in want, Orders were immediately given that necessaries should be procured for them. Every thing was done on our part to facilitate any Steps you took for the same end. You were permitted to have an Agent among us, countenanced by public authority; and allowed every latitude he could wish to enable him to execute his Office. I am sorry to say, the same conduct has not been observed towards us—and that there are instances to shew that far from endeavouring to remove the difficulties that necessarily lay in our way to making such ample supplies as we could wish, Obstacles have been made that might very well have been waived. A late instance of this is to be found in your refusing to let us have a procuring Agent with you, who might purchase what was necessary to supply the wants of our Men. You must be sensible that for want of a regular mode being adjusted for mutually conveying Supplies, there was a necessity for an exercise of generosity on both sides. This was done by us & we supposed would have been done by you; which made us less anxious in providing than we should have been, had we foreseen what has really happened. We ascribed every deficiency on your part to the indeterminate situation of Affairs in this respect; and, looking forward to a more provident arrangement of the matter, we thought it our duty, not to let the prisoners with us be destitute of any thing requisite for their preservation; and imagined that your reasonings & feelings would have been the same—Your saying we were frequently advised of their distress, is of little avail: it was not done, ’till it was too late to remedy the ill consequences of the past neglect, and till our prisoners were already reduced to a miserable extremity. I wish their sufferings may not have been encreased in the Article of cloathing by their being deprived of what they had through the rapacity of too many of their Captors: Reports of this kind have not been wanting.
You further observe that my own experience would suggest

Whether our Army in the course of the last Campaign was not subject to the same calamitous Mortality, with the prisoners in your possession—I cannot but confess, that there was a great degree of sickness among us; but I can assure you, that the Mortality bore no kind of resemblance to that which was experienced by the prisoners with you, and that the disorders in the Camp had nearly ceased, before the captivity of a large proportion of them. The Garrison that fell into your Hands, on the 16th of November, was found, I am convinced, in perfect health.
In reply to my intimation, that it would have been happy, if the Expedient of sending out our Men, had been earlier thought of—You are pleased to say, that the Event has proved the caution with which you ought to have adopted the measure. What inference can be drawn from my refusing to account for prisoners, scarcely alive, and by no means in an exchangeable condition, to warrant an insinuation that I should have done the same, had they been released under different circumstances, let your own candor determine.
But then you ask, “How is the Cause of debility in prisoners to be ascertained?” This seems to be considered as a perplexing Question. For my part, I cannot view it, as involving any great difficulty. There is no more familiar mode of reasoning, than from Effects to causes, even in matters of the most interesting importance. In the subject before us, the appearance of the prisoners & what eventually happened, proved that they had been hardly dealt with, but their joint asseverations, aided by the information of Others, not interested in the distress more than as they regarded the rights of Humanity, established the fact too firmly for Incredulity itself to doubt it.
I should hardly beleive you to be serious in your application of the exception, to which you allude, to the case of Major Genl Lee, if you had not persisted in a discrimination respecting him. I did not entertain the most distant Idea, that he could have been supposed to come under the discription contained in it; And to force such a construction upon that Gentlemans circumstances, however it may be an Evidence of ingenuity, is but an indifferent specimen of candor. I still adhere to what I have already advanced on this Head, & can by no means think of departing from it.
I am now to give you my final decision on the Subject of your demands. In doing this, I can little more than repeat, what I have already said. I am extremely desirous of a general exchange on liberal & impartial principles, and it is with great concern, I find that a matter so mutually interesting, is impeded by unnecessary Ob[s]tacles. But, I cannot consent to its taking place, on Terms so disadvantageous, as those you propose, and which appear to me so contrary to justice and the spirit of our Agreement.

I think it proper to declare, that I wish the difference between us to be adjusted on a generous & equitable plan, and mean not to avail myself of the releasement of the prisoners, to extort any thing from you not compatible with the strictest justice. Let a reasonable proportion of prisoners to be accounted for, be settled, and Genl Lee declared exchangeable, when we shall have an Officer of your’s of equal rank, in our possession—I ask no more. These being done, I shall be happy to proceed to a General Exchange. But in the mean time, I am willing that a partial one should take place for the prisoners now in your hands, as far as those in Ours will extend, except with respect to Lt Colo. Campbell & the Hessian Feild Officers, who will be detained till you recognise Genl Lee a prisoner of War & place him on the footing I claim. This latter proposition, I am induced to make, from the distinction which your Letter of the 22d of May seems to hold forth, & I think it necessary to add, that your conduct towards prisoners will govern mine.
The situation of Lt Colo. Campbell, as represented by you, is such, as I neither wished nor approve. Upon the first intimation of his Complaints, I wrote upon the subject, and hoped there would have been no further cause of Uneasiness. That Gentleman, I am persuaded, will do me the justice to say, he has received no ill treatment at my instance. Unnecessary severity & every species of insult, I despise, and I trust, none will ever have just reason to censure me in this respect. I have written again on your remonstrance, and have no doubt, such a line of conduct will be adopted, as will be consistent with the dictates of Humanity & agreable to both his & your wishes. I am Sir with due respect Yr Most Obedt Servt

Go: Washington

